EXHIBIT 10.1

NRG ENERGY, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

(As Amended and Restated April 29, 2010)
(As Approved by Shareholders July 28, 2010)



1.   Purpose.

This plan shall be known as the NRG Energy, Inc. Long-Term Incentive Plan (the
“Plan”). The purpose of the Plan shall be to promote the long-term growth and
profitability of NRG Energy, Inc., a Delaware corporation (the “Company”), and
its Subsidiaries by (i) providing certain directors, officers and employees of,
and certain other individuals who perform services for, or to whom an offer of
employment has been extended by, the Company and its Subsidiaries with
incentives to maximize shareholder value and otherwise contribute to the success
of the Company and (ii) enabling the Company to attract, retain and reward the
best available persons for positions of responsibility. Grants of Incentive
Stock Options or Non-qualified Stock Options, stock appreciation rights
(“SARs”), either alone or in tandem with options, restricted stock, restricted
stock units, performance awards, deferred stock units or any combination of the
foregoing (collectively, the “Awards”) may be made under the Plan.
Notwithstanding any provision of the Plan, to the extent that any Award would be
subject to Section 409A of the Code, no such Award may be granted if it would
fail to comply with the requirements set forth in Section 409A of the Code and
any regulations or guidance promulgated thereunder.



2.   Definitions.

(a) “Board” means the board of directors of the Company.

(b) “Cause”, unless otherwise defined in a Participant’s Grant Agreement or in a
Participant’s written employment arrangements with the Company or any of its
Subsidiaries in effect on the date of grant (as amended from time to time
thereafter), means the occurrence of one or more of the following events:

(i) Conviction of, or agreement to a plea of nolo contendere to, a felony, or
any crime or offense lesser than a felony involving the property of the Company
or a Subsidiary; or

(ii) Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or

(iii) Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company; or

(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary; or

(v) Violation of the Company’s code of conduct.

The definition of Cause set forth in a Participant’s Grant Agreement shall
control if such definition is different from the definition of Cause set forth
in a Participant’s written employment arrangements with the Company or any of
its Subsidiaries.

(c) “Change in Control”, unless otherwise defined in a Participant’s Grant
Agreement, means the occurrence of one of the following events:

(i) Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Exchange Act or any successors thereto) becomes the “beneficial owner” (as that
term is used in Section 13(d) of the Exchange Act or any successor thereto),
directly or indirectly, of 50% or more of the Company’s capital stock entitled
to vote in the election of directors, excluding any “person” who becomes a
“beneficial owner” in connection with a Business Combination (as defined in
paragraph (iii) below) which does not constitute a Change in Control under said
paragraph (iii); or

(ii) Persons who on the effective date of the plan of reorganization of the
Company (the “Commencement Date”) constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof; provided that, any person becoming a director of the
Company subsequent to the Commencement Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors; but provided
further that, any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Sections 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

(iv) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board or such other
committee which shall consist solely of two or more members of the Board, each
of whom is (i) an “outside director” within the meaning of Treasury Regulation
§1.162-27(e)(3); (ii) a non-employee director under Rule 16b-3 of the Exchange
Act and (iii) an “independent director” under the rules of any national
securities exchange on which the Common Stock is listed for trading; provided
that, if for any reason the Committee shall not have been appointed by the Board
to administer the Plan, all authority and duties of the Committee under the Plan
shall be vested in and exercised by the Board, and the term “Committee” shall be
deemed to mean the Board for all purposes herein.

(f) “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

(g) “Disability”, unless otherwise defined in a Participant’s Grant Agreement,
means a disability that would entitle an eligible Participant to payment of
monthly disability payments under any Company long-term disability plan or as
otherwise determined by the Committee.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, and except as otherwise provided in any Grant Agreement
entered into pursuant to agreements in effect as of the Commencement Date, the
officially-quoted closing selling price of the stock (or if no selling price is
quoted, the bid price) on the principal securities exchange on which the Common
Stock is then listed for trading (including for this purpose the Nasdaq National
Market) (the “Market”) for the applicable trading day (or if there no closing
price on such day because the Market is not open on such day, the last preceding
day on which the Market was open) or, if the Common Stock is not then listed or
quoted in the Market, the Fair Market Value shall be the fair value of the
Common Stock determined in good faith by the Board and, in the case of an
Incentive Stock Option, in accordance with Section 422 of the Code; provided,
however, that when shares received upon exercise of an option are immediately
sold in the open market, the net sale price received may be used to determine
the Fair Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.

(j) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

(k) “Grant Agreement” means the written (whether in print or electronic form)
agreement that each Participant to whom an Award is made under the Plan is
required to enter into with the Company containing the terms and conditions of
such grant as are determined by the Committee and consistent with the Plan.

(l) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.

(m) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.

(n) “Participant” means any director, officer or employee of, or other
individual performing services for, or to whom an offer of employment has been
extended by, the Company or any Subsidiary who has been selected by the
Committee to participate in the Plan (including a Participant located outside
the United States).

(o) “Retirement”, (i) for any non-director, unless otherwise determined by the
Committee, means (A) termination of service as a non-director after at least
10 years of service by such non-director and (B) attaining at least 55 years of
age, and (ii) for any director, unless otherwise determined by the Committee,
means termination of service as a director after at least five years of Board
service by such director.

(p) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.



3.   Administration.

The Plan shall be administered by the Committee. In no event, however, shall the
Committee modify the distribution terms in any Award or Grant Agreement that has
a feature for the deferral of compensation if such modification would result in
taxes, additional interest and/or penalties pursuant to Code Section 409A.
Subject to the provisions of the Plan, the Committee shall be authorized to
(i) select persons to participate in the Plan, (ii) determine the form and
substance of grants made under the Plan to each Participant, and the conditions
and restrictions, if any, subject to which such grants will be made,
(iii) determine the form and substance of the Grant Agreements reflecting the
terms and conditions of each grant made under the Plan, (iv) certify that the
conditions and restrictions applicable to any grant have been met, (v) modify
the terms of grants made under the Plan, (vi) interpret the Plan and Grant
Agreements entered into under the Plan, (vii) determine the duration and
purposes for leaves of absence which may be granted to a Participant on an
individual basis without constituting a termination of employment or services
for purposes of the Plan, (viii) make any adjustments necessary or desirable in
connection with grants made under the Plan to eligible Participants located
outside the United States, (ix) adopt, amend, or rescind rules and regulations
for the administration of the Plan, including, but not limited to, correcting
any defect or supplying any omission, or reconciling any inconsistency in the
Plan or in any Grant Agreement, in the manner and to the extent it shall deem
necessary or advisable, including so that the Plan and the operation of the Plan
complies with Rule 16b-3 under the Exchange Act, the Code to the extent
applicable and other applicable law and make such other determinations for
carrying out the Plan as it may deem appropriate, and (x) exercise such powers
and perform such acts as are deemed necessary or advisable to promote the best
interests of the Company with respect to the Plan. Notwithstanding the
foregoing, the Committee shall not take any of the following actions without
shareholder approval, except as provided in Section 17: (i) reduce the exercise
price following the grant of an option or SAR; (ii) exchange an option or SAR
which has an exercise price that is greater than the Fair Market Value of a
Share for cash or Shares or (iii) cancel an option or SAR in exchange for a
replacement option or another Award with a lower exercise price. Decisions of
the Committee on all matters relating to the Plan, any Award granted under the
Plan and any Grant Agreement shall be in the Committee’s sole discretion and
shall be conclusive and binding on the Company, all Participants and all other
parties, unless an arbitration or other provision is expressly provided in a
Participant’s Grant Agreement. The validity, construction, and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with applicable federal and state laws and rules and regulations
promulgated pursuant thereto. No member of the Committee and no officer of the
Company shall be liable for any action taken or omitted to be taken by such
member, by any other member of the Committee or by any officer of the Company in
connection with the performance of duties under the Plan, except for such
person’s own willful misconduct or as expressly provided by statute.

The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any Award under the Plan, and rights to the
payment of such Awards shall be no greater than the rights of the Company’s
general creditors.



4.   Shares Available for the Plan.

Subject to adjustments as provided in Section 17, an aggregate of 22,000,000
shares of Common Stock (the “Shares”) may be issued pursuant to the Plan. Such
Shares may be in whole or in part authorized and unissued or held by the Company
as treasury shares. If any grant under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, or is
tendered or withheld as to any Shares in payment of the exercise price of the
grant or the taxes payable with respect to the exercise, then such unpurchased,
forfeited, tendered or withheld Shares shall thereafter be available for further
grants under the Plan unless, in the case of options granted under the Plan,
related SARs are exercised. With respect to SARs that are settled in Common
Stock, upon settlement, only the number of shares of Common Stock delivered to a
Participant upon the exercise of the SARs shall count against the number of
Shares issued under the Plan. Any Award under the Plan settled in cash shall not
be counted against the foregoing maximum share limitations. The maximum number
of shares with respect to which Incentive Stock Options may be granted shall be
8,000,000. Shares issued under Awards granted in assumption, substitution or
exchange for previously granted awards of a company acquired by the Company
(“Substitute Awards”) shall not reduce Shares available under Plan. Available
shares under a stockholder approved plan of an acquired company (as
appropriately adjusted to reflect such acquisition) may be used for Awards under
this Plan and shall not reduce the number of Shares available under this Plan,
except as required by the rules of any applicable stock exchange.

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6, 7, 8, 9, 10, or 19 or any
other section of this Plan, the Committee may, at any time or from time to time,
and on such terms and conditions (that are consistent with and not in
contravention of the other provisions of this Plan) as the Committee may
determine, enter into Grant Agreements (or take other actions with respect to
the Awards) for new Awards containing terms (including, without limitation,
exercise prices) more (or less) favorable than the then-outstanding Awards.



5.   Participation.

Participation in the Plan shall be limited to the Participants. Nothing in the
Plan or in any Grant Agreement shall confer any right on a Participant to
continue in the employ of the Company or any Subsidiary as a director, officer
or employee of or in the performance of services for the Company or shall
interfere in any way with the right of the Company to terminate the employment
or performance of services or to reduce the compensation or responsibilities of
a Participant at any time. By accepting any Award under the Plan, each
Participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.

Awards may be granted to such persons and for such number of Shares as the
Committee shall determine, subject to the limitations contained herein (such
individuals to whom grants are made being sometimes herein called “optionees” or
“grantees,” as the case may be). Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such individuals are similarly situated. A grant
of any type made hereunder in any one year to an eligible Participant shall
neither guarantee nor preclude a further grant of that or any other type to such
Participant in that year or subsequent years.



6.   Incentive and Non-qualified Options.

The Committee may from time to time grant to eligible Participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that, the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its Subsidiaries (as defined for this purpose in Section
424(f) of the Code or any successor thereto). In any one calendar year, the
Committee shall not grant to any one Participant options to purchase a number of
Shares of Common Stock in excess of 1,000,000 shares of Common Stock. The
options granted under the Plan shall be evidenced by a Grant Agreement and shall
take such form as the Committee shall determine, subject to the terms and
conditions of the Plan.

It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan; provided that, such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.

(a) Price. The price per Share deliverable upon the exercise of each option (the
“exercise price”) shall be established by the Committee, except that in the case
of the grant of any option, the exercise price may not be less than 100% of the
Fair Market Value of a share of Common Stock as of the date of grant of the
option except for Substitute Awards, which shall have the exercise price as
determined by the Committee provided that such exercise price does not cause the
Substitute Award to become subject to Code Section 409A and the Committee takes
into consideration any third-party voting guidelines. In the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.

(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by means of any cashless exercise procedures approved
by the Committee and as may be in effect on the date of exercise, (iv) by
withholding shares of Common Stock otherwise deliverable upon exercise of the
Option having a Fair Market Value equal to the exercise price or (v) by any
combination of the foregoing.

In the event a grantee is permitted to, and elects to pay the exercise price
payable with respect to an option pursuant to clause (ii) above, (A) only a
whole number of share(s) of Common Stock (and not fractional shares of Common
Stock) may be tendered in payment, (B) such grantee must present evidence
acceptable to the Company that he or she has owned any such shares of Common
Stock tendered in payment of the exercise price (and that such tendered shares
of Common Stock have not been subject to any substantial risk of forfeiture) for
at least six months prior to the date of exercise or such longer period as
determined from time to time by the Committee, and (C) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (A) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the exercise price,
accompanied by duly executed instruments of transfer in a form acceptable to the
Company, (B) direction to the grantee’s broker to transfer, by book entry, such
shares of Common Stock from a brokerage account of the grantee to a brokerage
account specified by the Company, or (C) the attestation of the grantee’s shares
of Common Stock. When payment of the exercise price is made by delivery of
Common Stock, the difference, if any, between the aggregate exercise price
payable with respect to the option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).

(c) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code, no option shall be
exercisable in whole or in part more than ten years from the date it is granted,
and no Incentive Stock Option granted to an employee who at the time of the
grant owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries shall be exercisable more than
five years from the date it is granted. All rights to purchase Shares pursuant
to an option shall, unless sooner terminated, expire on the date designated by
the Committee. The Committee shall determine the date on which each option shall
become exercisable and may provide that an option shall become exercisable in
installments. The Committee may provide that upon the last day of the term of an
Option whose exercise price is less than the fair market value of the underlying
Share on such date, such Option may be automatically exercised and the
Participant shall receive a number of Shares equal in value to the excess of the
fair market value of a Share over the exercise price of such Option, less any
applicable withholding taxes. The Shares constituting each installment may be
purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a shareholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights). If an Option (other than an Incentive Stock Option) expires
on a day that the Participant cannot exercise the Option because such an
exercise would violate an applicable federal, state, local, or foreign law, the
expiration date shall be tolled, at the discretion of the Committee, to the date
no later than 30 days after the date the exercise of such Option would no longer
violate an applicable Federal, state, local, and foreign laws, to the extent
allowed under Code Section 409A.

(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.

(e) Termination; Forfeiture.

(i) Death. Unless otherwise provided in a Participant’s Grant Agreement, if a
Participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or any Subsidiary due to his or her death, all of the
Participant’s Awards shall become fully vested and all of the Participant’s
options shall become exercisable and shall remain so for a period of one year
from the date of such death, but in no event after the expiration date of the
options.

(ii) Disability. Unless otherwise provided in a Participant’s Grant Agreement,
if a Participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary due to Disability, (A) all of
the Participant’s options that were exercisable on the date of Disability shall
remain exercisable for, and shall otherwise terminate and thereafter be
forfeited at the end of, a period of one year after the date of Disability, but
in no event after the expiration date of the options, and (B) all of the
Participant’s Awards that were not fully vested (or, with respect to the
Participant’s options, exercisable) on the date of Disability shall be forfeited
immediately upon such Disability; provided, however, that such Awards may become
fully vested (and, with respect to the Participant’s options, exercisable) in
the discretion of the Committee. Notwithstanding the foregoing, if the
Disability giving rise to the termination of employment is not within the
meaning of Section 22(e)(3) of the Code or any successor thereto, Incentive
Stock Options not exercised by such Participant within 90 days after the date of
termination of employment will cease to qualify as Incentive Stock Options and
will be treated as Non-qualified Stock Options under the Plan if required to be
so treated under the Code.

(iii) Retirement. Unless otherwise provided in a Participant’s Grant Agreement,
if a Participant ceases to be an officer or employee of, or to perform other
services for, the Company or any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the Participant’s options that were exercisable on the
date of Retirement shall remain exercisable for, and shall otherwise terminate
and thereafter be forfeited at the end of, a period of two years after the date
of Retirement, but in no event after the expiration date of the options, and
(B) all of the Participant’s Awards that were not fully vested (or, with respect
to the Participant’s options, exercisable) on the date of Retirement shall be
forfeited immediately upon such Retirement; provided, however, that such Awards
may become fully vested (and, with respect to the Participant’s options,
exercisable) in the discretion of the Committee. Notwithstanding the foregoing,
Incentive Stock Options not exercised by such Participant within 90 days after
Retirement will cease to qualify as Incentive Stock Options and will be treated
as Non-qualified Stock Options under the Plan if required to be so treated under
the Code.

Unless otherwise provided in a Participant’s Grant Agreement, if a Participant
ceases to be a director of the Company or any Subsidiary upon the occurrence of
his or her Retirement, all of the Participant’s Awards shall become fully vested
and all of the Participant’s options shall become exercisable and shall remain
so for a period of two years after the date of Retirement, but in no event after
the expiration date of the options.

(iv) Discharge for Cause. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or a Subsidiary due to Cause, or if a
Participant does not become a director, officer or employee of, or does not
begin performing other services for, the Company or a Subsidiary for any reason,
all of the Participant’s Awards shall be forfeited immediately and all of the
Participant’s options shall expire and be forfeited immediately, whether or not
then exercisable, upon such cessation or non-commencement.

(v) Other Termination. If a Participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company or a Subsidiary
for any reason other than death, Disability, Retirement or Cause (each such
termination referred to as an “Other Termination”), (A) all of the Participant’s
options that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate and thereafter be forfeited at
the end of, a period of 90 days after the date of such cessation, but in no
event after the expiration date of the options, and (B) all of the Participant’s
Awards that were not fully vested (or, with respect to the Participant’s
options, exercisable) on the date of such cessation shall be forfeited
immediately upon such cessation. For the avoidance of doubt, an Other
Termination with recall rights shall be considered an Other Termination to which
this Section 6.e.(v) applies.



7.   Stock Appreciation Rights.

The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option). SARs
shall be subject to such terms and conditions as the Committee may specify. In
any one calendar year, the Committee shall not grant to any one Participant SARs
with respect to a number of Shares of Common Stock in excess of 1,000,000 shares
of Common Stock.

The exercise price of an SAR must equal or exceed the Fair Market Value of a
share of Common Stock on the date of grant of the SAR except for Substitute
Awards, which shall have the exercise price as determined by the Committee
provided that such exercise price does not cause the Substitute Award to become
subject to Code Section 409A and the Committee takes into consideration any
third-party voting guidelines. Prior to the exercise of the SAR and delivery of
the Shares represented thereby, the Participant shall have no rights as a
shareholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).

SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.

Upon the exercise of an SAR, the Participant shall be entitled to a distribution
from the Company in an amount equal to the difference between the Fair Market
Value of a share of Common Stock on the date of exercise and the exercise price
of the SAR or, in the case of SARs granted in tandem with options, any option to
which the SAR is related, multiplied by the number of Shares as to which the SAR
is exercised. Such distribution shall be in cash and/or Shares having a Fair
Market Value equal to such amount, or any combination thereof as chosen by the
Committee.

All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable. An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable. Unless otherwise
determined by a Participant’s Grant Agreement, each SAR shall be subject to the
termination and forfeiture provisions as set forth in Section 6.e.



8.   Restricted Stock; Restricted Stock Units.

The Committee may at any time and from time to time grant Shares of restricted
stock or restricted stock units under the Plan to such Participants and in such
amounts as it determines. Each restricted stock unit shall be equivalent in
value to one share of Common Stock and shall entitle the Participant to receive
from the Company at the end of the vesting period (the “Vesting Period”)
applicable to such unit the Fair Market Value of one share of Common Stock,
unless the Participant has elected at a time that complies with Code
Section 409A to defer the receipt of shares of Common Stock.

Each grant of restricted stock units or Shares of restricted stock shall be
evidenced by a Grant Agreement which shall specify the applicable restrictions
on such units or Shares, the duration of such restrictions, and the time or
times at which such restrictions shall lapse with respect to all or a specified
number of units or Shares that are part of the grant; provided, however, except
for maximum aggregate Awards of restricted stock or restricted stock units of 5%
of the aggregate Shares authorized by Section 4, if the vesting condition for
any Award, other than an Incentive Stock Option or Non-qualified Stock Option,
that is settled in Common Stock (including Awards of restricted stock and
restricted stock units)(a “Full Value Award”), relates (x) exclusively to the
passage of time and continued employment, such time period shall not be less
than 36 months, with thirty-three and one-third percent (33?%) of the Award
vesting every 12 months from the date of the Award, subject to Section 6.e. and
(y) to the attainment of specified performance goals, such Full Value Award
shall vest over a performance period of not less than one (1) year. Except for
maximum aggregate Awards of restricted stock or restricted stock units of 5% of
the aggregate Shares authorized by Section 4, the Committee shall not waive or
modify any vesting condition for a Full Value Award after such vesting condition
has been established with respect to such Award.

Except as otherwise provided in any Grant Agreement, the Participant will be
required to pay the Company the aggregate par value of any Shares of restricted
stock within ten days of the date of grant, unless such Shares of restricted
stock are treasury shares. Unless otherwise determined by the Committee,
certificates representing Shares of restricted stock granted under the Plan will
be held in escrow by the Company on the Participant’s behalf during any period
of restriction thereon and will bear an appropriate legend specifying the
applicable restrictions thereon, and the Participant will be required to execute
a blank stock power therefor.

Restricted stock units may be granted without payment of cash or consideration
to the Company. Except as otherwise provided in any Grant Agreement, on the date
the restricted stock units become fully vested and nonforfeitable, the
Participant shall receive, upon payment by the Participant to the Company of the
aggregate par value of the shares of Common Stock underlying each fully vested
restricted stock unit, stock certificates evidencing the conversion of
restricted stock units into shares of Common Stock.

Except as otherwise provided in any Grant Agreement, with respect to Shares of
restricted stock, during such period of restriction the Participant shall have
all of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such Participant’s Shares of
restricted stock shall be subject to the same restrictions as then in effect for
the Shares of restricted stock, provided that any dividends on Shares of
restricted stock that vest based upon the satisfaction of any performance
conditions shall be accumulated and paid at the time the underlying performance
conditions are satisfied. Except as otherwise provided in any Grant Agreement,
with respect to the restricted stock units, during such period of restriction
the Participant shall not have any rights as a shareholder of the Company;
provided that, unless otherwise provided in a Participant’s Grant Agreement, the
Participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
such restricted stock units are converted into deferred stock units, in which
case such accumulated dividends or distributions shall be paid by the Company to
the Participant at such time as the deferred stock units are converted into
shares of Common Stock.

Unless otherwise provided in a Participant’s Grant Agreement, each unit or Share
of restricted stock shall be subject to the termination and forfeiture
provisions as set forth in Section 6.e.



9.   Performance Awards.

Performance awards may be granted to Participants at any time and from time to
time as determined by the Committee. The Committee shall determine the size and
composition of performance awards granted to a Participant and the appropriate
period over which performance is to be measured (a “performance cycle”).
Performance awards may include (i) specific dollar-value target awards
(ii) performance units, the value of each such unit being determined by the
Committee at the time of issuance, and/or (iii) performance Shares, the value of
each such Share being equal to the Fair Market Value of a share of Common Stock.
In any one calendar year, the Committee shall not grant to any one Participant
performance awards (i) payable in Common Stock for an amount in excess of
1,000,000 shares of Common Stock, or (ii) for performance awards payable in
Other Securities or a combination of Common Stock and Other Securities, with a
maximum amount payable thereunder of more than the Fair Market Value of
1,000,000 shares of Common Stock determined either on the date of grant of the
award or the date the award is paid, whichever is greater.

The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee; provided that, payment of any performance award that is intended to
qualify as “qualified performance-based compensation” within the meaning of
Treasury Regulation §1.162-27(e) shall be based solely on the satisfaction of
pre-established, objective goals determined with reference to one or more of the
following performance factors: return on equity; earnings per share; return on
gross or net assets; return on gross or net revenue; pre- or after-tax net
income; earnings before interest, taxes, depreciation and amortization;
operating income; revenue growth; consolidated pre-tax earnings; net or gross
revenues; net earnings; earnings before interest and taxes; cash flow; earnings
per share; fleet in-market availability; safety criteria; environmental
criteria; revenue growth; cash flow from operations; diluted or basic; return on
sales; earnings per share from continuing operations, diluted or basic; earnings
from continuing operations; net asset turnover; capital expenditures; income
before income taxes; gross or operating margin; return on total assets; return
on invested capital; return on investment; return on revenue; market share;
economic value added; cost of capital; expense reduction levels; stock price;
productivity; customer satisfaction; employee satisfaction; and total
shareholder return for the applicable Performance Period, all as computed in
accordance with Generally Accepted Accounting Principles (if relevant) as in
effect from time to time and as applied by the Company in the preparation of its
financial statements and subject to such other special rules and conditions as
the Compensation Committee may establish at any time ending on or before the
90th day of the applicable Performance Period. These performance factors may be
absolute or relative (to prior performance of the Company or to the performance
of one or more other entities or external indices) and may be expressed in terms
of a progression within a specified range. The foregoing criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items, as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of currency fluctuations; effects of financing activities (e.g., effect
on earnings per share of issuing convertible debt securities); expenses for
restructuring, productivity initiatives or new business initiatives;
non-operating items; acquisition expenses; and effects of divestitures.

The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the Participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.

The Committee shall determine the portion of each performance award that is
earned by a Participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, Other Company
Securities or any combination thereof, as the Committee may determine.

A Participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, unless otherwise provided in a
Participant’s Grant Agreement, each performance award shall be subject to the
termination and forfeiture provisions as set forth in Section 6.e.

Unless otherwise provided in a Participant’s Grant Agreement, if there is a
Change in Control of the Company, the Committee shall determine the level at
which a Participant’s performance awards shall become vested upon such Change in
Control.



10.   Deferred Stock Units.

Deferred stock units (A) may be granted to Participants at any time and from
time to time as determined by the Committee, and (B) shall be issued to
Participants who elected prior to the date the restricted stock units were
granted to defer delivery of shares of Common Stock that would otherwise be due
by virtue of the lapse or waiver of the vesting requirements of their restricted
stock units. All elections with respect to deferred stock units shall be made in
accordance with the election and distribution timing rules in Code Section 409A.

Except as otherwise provided in any Grant Agreement, deferred stock units shall
be granted without payment of cash or other consideration to the Company but in
consideration of services performed for or for the benefit of the Company or any
Subsidiary by such Participant. Payment of the value of deferred stock units
shall be made by the Company in shares of Common Stock; provided that, the
Participant shall receive a number of shares of Common Stock equal to the number
of matured or earned deferred stock units. Upon payment in respect of a deferred
stock unit, such unit shall be terminated and thereafter forfeited. Payments in
respect of deferred stock units shall be made only at the end of the Deferral
Period applicable to such units, the duration of which Deferral Period shall be
determined by the Committee at the time of grant of such deferred stock units
and set forth in the applicable Grant Agreement (or by the Participant in the
case of an election to defer the receipt of Common Stock beyond the Vesting
Period).

Except as otherwise provided in any Grant Agreement, during such Deferral Period
the Participant shall not have any rights as a shareholder of the Company;
provided that, unless otherwise provided in a Participant’s Grant Agreement, the
Participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period when such
deferred stock units are converted into shares of Common Stock.

Unless otherwise provided in the Participant’s Grant Agreement or related
election form, if a Participant dies while serving as a director, officer or
employee of the Company or its Subsidiary prior to the end of the Deferral
Period, the Participant shall receive payment in respect to such Participant’s
deferred stock units which would have matured or been earned at the end of such
Deferral Period as if the applicable Deferral Period had ended as of the date of
such Participant’s death.

Unless otherwise provided in a Participant’s Grant Agreement or related election
form, if a Participant ceases to be a director, officer or employee of, or to
otherwise perform services for, the Company or its Subsidiaries upon his or her
Disability or Retirement prior to the end of the Deferral Period, the
Participant shall receive payment in respect of such Participant’s deferred
stock units at the end of such Deferral Period.

Unless otherwise provided in the Participant’s Grant Agreement or related
election form, at such time as a Participant ceases to be, or in the event a
Participant does not become, a director, officer or employee of, or otherwise
performing services for, the Company or its subsidiaries for any reason other
than Disability, Retirement or death, such Participant shall immediately forfeit
any unvested deferred stock units which would have matured or been earned at the
end of such Deferral Period.



11.   Grant of Dividend Equivalent Rights.

The Committee may include in a Participant’s Grant Agreement a dividend
equivalent right entitling the grantee to receive amounts equal to all or any
portion of the dividends that would be paid on the shares of Common Stock
covered by such Award if such Shares had been delivered pursuant to such Award.
In the event such a provision is included in a Grant Agreement, the Committee
shall determine whether such payments shall be made in cash, in shares of Common
Stock or in another form, whether they shall be conditioned upon the exercise of
the Award to which they relate, the time or times at which they shall be made,
and such other terms and conditions as the Committee shall deem appropriate. Any
dividend equivalent rights that may be granted on account of Awards that vest
based upon the satisfaction of any performance conditions may only be paid if
the underlying performance conditions of the Award are satisfied.



12.   Withholding Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, a
Participant may elect to deliver shares of Common Stock (or have the Company
withhold Shares acquired upon exercise of an option or SAR or deliverable upon
grant of restricted stock or vesting of restricted stock units or deferred stock
units or the receipt of Common Stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting or the receipt of Common Stock, as the case may be.
Such election must be made on or before the date the amount of tax to be
withheld is determined. Once made, the election shall be irrevocable. The fair
market value of the shares to be withheld or delivered will be the Fair Market
Value as of the date the amount of tax to be withheld is determined. In the
event a Participant elects to deliver or have the Company withhold shares of
Common Stock pursuant to this Section 12.a., such delivery or withholding must
be made subject to the conditions and pursuant to the procedures set forth in
Section 6.b. with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.

(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 12.a. or this Section 12.b., of federal, state or
local taxes of any kind required by law to be withheld with respect to any
grant, delivery or vesting of Shares. The Company, to the extent permitted or
required by law, shall have the right to deduct from any payment of any kind
(including salary or bonus) otherwise due to a grantee, an amount equal to any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant or delivery of Shares under the Plan. The Company shall in
no event be liable for any taxes whatsoever (including, without limitation,
taxes under Code Section 409A) associated with the grant, vesting, exercise, or
settlement of any Award granted pursuant to this Plan, other than the Company’s
share of any payroll taxes.



13.   Grant Agreement; Vesting.

Each employee to whom an Award is made under the Plan shall enter into a Grant
Agreement with the Company that shall contain such provisions, including without
limitation vesting requirements, consistent with the provisions of the Plan, as
may be approved by the Committee. Unless the Committee determines otherwise and
except as otherwise provided in Sections 6, 7, 8, 9, and 10 in connection with a
Change of Control or certain occurrences of termination, no Award under this
Plan may be exercised, and no restrictions relating thereto may lapse, within
six months of the date such Award is made.



14.   Transferability.

No Award granted under the Plan shall be transferable by a Participant other
than (a) by will or the laws of descent and distribution, (b) to a Participant’s
Family Member by gift or a qualified domestic relations order as defined by the
Code or (c) to a charitable organization, but in each case only with Committee
approval or as provided in a Grant Agreement. Unless otherwise provided in any
Grant Agreement, an option, SAR or performance award may be exercised only by
the optionee or grantee thereof; by his or her Family Member if such person has
acquired the option, SAR or performance award by gift or qualified domestic
relations order; by the executor or administrator of the estate of any of the
foregoing or any person to whom the Option is transferred by will or the laws of
descent and distribution; or by the guardian or legal representative of any of
the foregoing; provided that, Incentive Stock Options may be exercised by any
Family Member, guardian or legal representative only if permitted by the Code
and any regulations thereunder. All provisions of this Plan shall in any event
continue to apply to any Award granted under the Plan and transferred as
permitted by this Section 14, and any transferee of any such Award shall be
bound by all provisions of this Plan as and to the same extent as the applicable
original grantee.



15.   Listing, Registration and Qualification.

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award, restricted stock unit
or deferred stock unit may be paid out, and no Shares may be issued, unless such
listing, registration or qualification is effected free of any conditions not
acceptable to the Committee.



16.   Transfer of Employee.

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another Subsidiary shall not be
considered a termination of employment; nor shall it be considered a termination
of employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.



17.   Adjustments.

(a) In the event that any reorganization, recapitalization, stock split, reverse
stock split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company affects Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
the Committee shall make such equitable adjustments in any or all of the
following in order to prevent such dilution or enlargement of rights: the number
and kind of Shares or other property available for issuance under the Plan
(including, without limitation, the total number of Shares available for
issuance under the Plan pursuant to Section 4), the number and kind of Awards or
other property covered by Awards previously made under the Plan, and the
exercise price of outstanding options and SARs. Any such adjustment shall be
final, conclusive and binding for all purposes of the Plan. In the event of any
merger, consolidation or other reorganization in which the Company is not the
surviving or continuing corporation or in which a Change in Control is to occur,
all of the Company’s obligations regarding any Awards that were granted
hereunder and that are outstanding on the date of such event shall, on such
terms as may be approved by the Committee prior to such event, be assumed by the
surviving or continuing corporation or canceled in exchange for property
(including cash).

(b) Without limitation of the foregoing, in connection with any transaction of
the type specified by clause (iii) of the definition of a Change in Control in
Section 2.c., the Committee may (i) cancel any or all outstanding options under
the Plan in consideration for payment to the holders thereof of an amount equal
to the portion of the consideration, if any, that would have been payable to
such holders pursuant to such transaction if their options had been fully
exercised immediately prior to such transaction, less the aggregate exercise
price that would have been payable therefor, or (ii) if the amount that would
have been payable to the option holders pursuant to such transaction if their
options had been fully exercised immediately prior thereto would be equal to or
less than the aggregate exercise price that would have been payable therefor,
cancel any or all such options for no consideration or payment of any kind.
Payment of any amount payable pursuant to the preceding sentence may be made in
cash or, in the event that the consideration to be received in such transaction
includes securities or other property, in cash and/or securities or other
property in the Committee’s discretion.

(c) Change in Control. Unless otherwise provided in a Participant’s Grant
Agreement, if there is a Change in Control of the Company, all of the
Participant’s Awards shall become fully vested upon such Change in Control (and,
with respect to the Participant’s options, exercisable upon such Change in
Control and shall remain so until the expiration date of the options), whether
or not the Participant is subsequently terminated.

(d) Clawback. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under the securities laws, then any Participant who has been paid an
Award under this Plan based upon or affected by the restated financial report
shall be required, at the discretion of the Board, to reimburse the Company for
all or any portion of such Award.



18.   Amendment and Termination of the Plan.

The Board or the Committee, without approval of the shareholders, may amend or
terminate the Plan at any time, except that no amendment shall become effective
without prior approval of the shareholders of the Company if (i) shareholder
approval would be required by applicable law or regulations, including if
required by any listing requirement of the principal stock exchange or national
market on which the Common Stock is then listed, (ii) such amendment would
remove from the Plan a provision which, without giving effect to such amendment,
is subject to shareholder approval, or (iii) such amendment would directly or
indirectly increase the Share limits set forth in Section 4 of the Plan.



19.   Amendment or Substitution of Awards under the Plan.

The terms of any outstanding Award under the Plan may be amended from time to
time by the Committee in any manner that it deems appropriate (including, but
not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder or of the date of lapse of restrictions on Shares); provided
that, except as otherwise provided in Section 17, no such amendment shall
adversely affect in a material manner any right of a Participant under the Award
without his or her written consent, and provided further that, the Committee
shall not reduce the exercise price of any options or SARs awarded under the
Plan without approval of the shareholders of the Company. The Committee may, in
its discretion, permit holders of Awards under the Plan to surrender outstanding
Awards in order to exercise or realize rights under other awards, or in exchange
for the grant of new awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new awards under the
Plan. Notwithstanding the foregoing, the Committee shall not take any of the
following actions without shareholder approval, except as provided in
Section 17: (i) reduce the exercise price following the grant of an option or
SAR; (ii) exchange an option or SAR which has an exercise price that is greater
than the Fair Market Value of a Share for cash or Shares or (iii) cancel an
option or SAR in exchange for a replacement option or another Award with a lower
exercise price. Notwithstanding anything to the contrary in this Plan, in no
event shall the Committee amend the distribution terms in any Award or Grant
Agreement that has a feature for the deferral of compensation if such amendment
would result in taxes, additional interest and/or penalties pursuant to Code
Section 409A.



20.   Termination Date

The date of commencement of the Plan shall be July 28, 2010.

Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate on the tenth anniversary of the
earlier of the date that the Plan is adopted or date the of stockholder
approval. No termination of the Plan shall materially and adversely affect any
of the rights or obligations of any person, without his or her written consent,
under any Award or other incentives theretofore granted under the Plan.



21.   Severability.

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.



22.   Governing Law.

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

* * * *

